DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: syntax in line 2. Replacing “front wheels, rear wheels and middle wheels” with “front wheels, rear wheels, and middle wheels is suggest. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "adjacent rotatable wheels" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 10933299 B2) (hereinafter “Zhang”). Regarding Claim 1, Zhang teaches each of the six elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), and (1f) respectively. Zhang teaches
(1a), a power-driven shoe (Zhang Abstract: “Disclosed is a bionic electric power-driven shoe.”).
(1b), a shoe sole comprising a sole portion and a toe portion (Zhang Paragraph 5: “Each bionic electric power shoe is characterized in that the shoe sole consists of a shoe heel part and a shoe forefoot part.”).
(1c), a plurality of rotatable wheels disposed below the shoe sole (Zhang Fig. 1, below; Zhang Abstract: “a plurality of rotating wheels (2) are arranged below the shoe sole (1)”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Zhang Fig. 1
	(1d), a motor disposed below the shoe sole (Zhang Fig. 1, above; Zhang Abstract: “an electric motor (3) is further provided at a lower part of the shoe sole (1)”).
	(1e), that the motor is in driving connection with at least one of the plurality of rotatable wheels (Zhang Abstract: “an output end of the electric motor (3) is connected to a transmission device in driving connection with the rotating wheels (2)”).
	(1f), a gearbox housing disposed below the shoe sole (Zhang Fig. 1, above; Zhang Paragraph 8: “the multiple stages of speed reduction structures are speed reduction gear sets 104 which are all mounted on the inner side surfaces of the first rotating wheel racks 4”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10933299 B2) (hereinafter “Zhang”) in view of Anderson (US 7093839 B2). Regarding Claim 2, Zhang teaches a power-driven shoe with rotatable wheels but does not teach overlapping. Anderson teaches that the plurality of rotatable wheels are arranged below the shoe sole in an overlapping fashion (Anderson Fig. 1, below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Anderson
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to include overlapping wheels as taught by Anderson. As such, “By having a combination of heights of wheels with varying coefficients of friction, the skater can apply numerous amounts of friction to the pavement quite readily merely by angulating the skate in different amounts. By allowing for this changing of the magnitude of friction applied to the pavement depending on whether the skater is turning, stopping, gliding, or pushing results in an improved roller skate.” as recognized by Anderson (Paragraph 25).
	Regarding Claim 3, Zhang teaches a power-driven shoe with rotatable wheels but does not teach distance between wheels. Anderson teaches that the distance between the rotational axes of at least one pair of adjacent rotatable wheels is less than or equal to the diameter of at least one of the adjacent rotatable wheels (Anderson Fig. 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to feature a distance of less than a wheel diameter as taught by Anderson. While Anderson does not explicitly specify the distance between wheels, the distance indicated in Anderson Fig. 1 is clearly within the distance range of the claimed invention. It should be noted that the use a wheel spacing distance less than or equal to one wheel diameter would provide increased lateral wheel contact area between the wheels and the travelling surface, increased wheel density, and increased longitudinal stability, as would be recognized by a person having ordinary skill in the art. It should be further noted that the use of known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10933299 B2) (hereinafter “Zhang”) in view of Li (CN 2759524 Y). Regarding Claim 4, Zhang teaches a power-driven shoe with sole and toe portions but does not teach a hinge or hinges. Li teaches that the sole portion and the toe portion are connected by one or more hinges (Li Fig. 1, below).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide a hinge as taught by Li. As such, “the back part of the sole connected to the front part can be rotatably inclined…the rear wheel [can be lifted from the] ground, so as to ensure the stable slide forwards.” as recognized by Li (“Disclosure” Paragraph 3).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Li
	Regarding Claim 5, Zhang teaches that the plurality of rotatable wheels comprise front wheels, rear wheels, and middle wheels, and wherein the front wheels are disposed below the toe portion (Zhang Fig. 1, above; Zhang Paragraph 7: “first rotating wheel racks are disposed on two sides below the shoe heel part; two middle wheels and two rear wheels are respectively disposed at the front and rear parts of the first rotating wheel racks”).
	Regarding Claim 6: Zhang teaches that the one or more hinges are configured to allow rotational and translational movement between the sole portion and the toe portion, wherein at least one front wheel or at least one middle wheel are independently in contact with the ground while maintaining at least one rear wheel in contact with the ground throughout a bipedal gait cycle (Zhang Fig. 1, above; Zhang Paragraph 8: when the shoe heel part and the shoe forefoot part rotate relatively, the first rotating shaft moves along the arc-shaped holes.”; Paragraph 7: “By the structure, the user can keep at least four rotating wheels on the ground no matter if the shoe heels are on or off the ground during walking, so as to guarantee their stability and improve their walking safety on the road.”; Paragraph 3: “all the existing electric roller skates have one problem that their shoe soles are non-bendable and in one piece, so that a user cannot keep a normal walking posture (namely a gait cycle from heels touching the ground to forefoot parts pedaling the ground) when wearing this type of electric roller skates.”).
Regarding Claim 7, Zhang teaches a power-driven shoe with sole and toe portions but does not teach hinges. Li teaches that the one or more hinges comprise two hinges (Li Fig. 1, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide hinges as taught by Li. As such, “the back part of the sole connected to the front part can be rotatably inclined…the rear wheel [can be lifted from the] ground, so as to ensure the stable slide forwards.” as recognized by Li (“Disclosure” Paragraph 3).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10933299 B2) (hereinafter “Zhang”) in view of Tuli (US 9925453 B1). Regarding Claim 8, Zhang teaches a power-driven shoe with a heel portion but does not teach shock absorption. Tuli teaches that the sole portion comprises a heel portion, wherein the heel portion comprises a shock absorption material (Tuli Fig. 12, below; Tuli Paragraph 44: “at least one of the mechanical means that connect the front and/or rear conveyor assemblies to the relatively stiff plate 102 is replaced by a spring and shock absorber 1201.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide shock absorbing material as taught by Tuli. Doing so would “absorb some of the impacts of the foot during a normal walking action” as recognized by Tuli (Paragraph 44).
	Regarding Claim 9, teaches a power-driven shoe with a heel portion but does not teach shock absorption. Tuli teaches that the shock absorption material comprises at least one of a foam, an elastomer, or a spring (Tuli Paragraph 0044: “Other viscoelastic dampers or progressive shock dampers that associated with the conveyor assemblies 103 are also conceivable to those skilled in the art.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide shock absorbing material as taught by Tuli. Doing so would “absorb some of the impacts of the foot during a normal walking action” as recognized by Tuli (Paragraph 44).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10933299 B2) (hereinafter “Zhang”) in view of Huang (CN 207523350 U). Regarding Claim 10, Zhang teaches a power-driven shoe with rotatable wheels but does not teach airless tires. Huang teaches that the plurality of rotatable wheels comprise at least one airless tire with one or more local deformation zones (Huang “Specific Executing Examples” Paragraph 1: “The invention claims various embodiments of airless tyres. The disclosed embodiments generally are described in the case of the scooter, which is due to the specific use of the case. However, the airless tyre disclosed herein can also be applied to other types of personal mobile vehicle, such as a cart, bicycle, skates, wheeled skateboard or other vehicle. Airless tyres can be used together with a motor and/or non-motorized scooter or other personal mobile vehicle…Personal mobile vehicle can be an engine such as a motor (e.g., a standard motor and/or hub motor) to drive. In some embodiments, the airless tyres can be used for mobile vehicle driven by manpower scooter, stroller, bicycle, skates, wheeled skateboard or other personal.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide airless tires as taught by Huang. Doing so would “reduce maintenance cost needed by user and/or enhance the reliability of the personal mobility vehicle” as recognized by Huang (“Invention Content” Paragraph 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10933299 B2) (hereinafter “Zhang”) in view of Chen (TW M246189 U). Regarding Claim 11, Zhang teaches a power-driven shoe with a gearbox housing but does not teach drivetrain system. Chen teaches that the gearbox housing comprises a geared drivetrain system, wherein the geared drivetrain system comprises a bushing integrated into at least one drive gear (Chen Fig. 4, below; Chen “Description” Paragraph 5: “System includes two transmission gears (21), a driven gear (22), and a solid piece (23), wherein the transmission gear (21) is in meshing transmission with the gear teeth (14) on the inner periphery of the wheel body. A shaft portion is extended from the wheel center, and the shaft portion is adapted to be pivotally mounted on the fixing piece (23).”; Paragraph 6: “The first gear meshes with the driven gear (22) and then pivots on the fixed piece (23). The acceleration gear set uses the two transmission gears (21) and the wheel body.”; Paragraph 3: “the acceleration gear set is built in the wheel body, and the magnet of the power generating set is fixed at the end of the bushing”; Paragraph 9: “Bushing (31)”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide a bushing as taught by Chen. While Chen does not explicitly indicate the function of the bushing integrated with the drive gear, the use of bushings is common in the art. It should be noted that the use of a bushing to decrease the consequences of friction between moving parts, limit wear, and reduce vibration and noise, would be recognized by a person having ordinary skill in the art. It should be further noted that the use of known technique to improve similar devices, methods, or products in the same way is likely to be obvious. See SKSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Chen
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10933299 B2) (hereinafter “Zhang”) in view of Zhang (US 20210113914 A1) (hereinafter “Zhang 2019”). Regarding Claim 12, Zhang teaches a power-driven shoe but does not teach a power module. Zhang 2019 teaches that the power module comprises a battery and circuitry components (Zhang 2019 Paragraph 0018: “The electronics compartment may include an onboard control system and the battery pack.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide a battery and circuitry as taught by Zhang 2019. Doing so would provide power to the “motorized shoes [to] add speed to the user's feet on the ground through rotational motion of wheels.” as recognized by Zhang 2019 (Paragraph 0005).
Regarding Claim 13, Zhang teaches a power-driven shoe but does not teach circuitry. Zhang 2019 teaches that the circuitry components comprise a control circuit, one or more sensors, and a wireless communication adapter (Zhang 2019 Paragraph 0018: “The electronics compartment may include an onboard control system and the battery pack.”; Paragraph 0025: “The shoes are controlled by the onboard controller, with several different modes of control available…the controller comprises a processor, a wireless communication module (e.g. Bluetooth or Xbee), an ultrasonic sensor (optional), an inertial measurement unit (IMU) (optional), and a motor controller. Each shoe will contain a controller.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide a wireless control circuit as taught by Zhang 2019. As such, “The remote controller [can be] used to send command speeds to both the left and right shoes.” as recognized by Zhang 2019 (Paragraph 0025).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10933299 B2) (hereinafter “Zhang”) in view of Artemev (US 20200197786 A1). Regarding Claim 14, Zhang teaches a power-driven shoe but does not teach a strapping mechanism. Artemev teaches a strapping mechanism disposed above the shoe sole and configured to secure a user's foot to the shoe sole (Artemev Paragraph 0062: “The motorized skate comprises a coupling arrangement 180 adapted to engage a user's foot to the platform. By way of example, such a coupling arrangement may comprise straps, as illustrated, buckles, laces and so on.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide straps as taught by Artemev. Doing so would “engage a user's foot to the platform.” as recognized by Artemev (Paragraph 0062).
Regarding Claim 15, Zhang teaches a power-driven shoe but does not teach a buckle. Artemev teaches that the strapping mechanism comprises a magnetic buckle (Artemev Paragraph 0065: “The coupling arrangement may thereby comprise, for example, auto-retracting straps, magnetic arrangements or other retractable couplers.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-driven shoe of Zhang to provide a magnetic buckle as taught by Artemev. As such, “the coupling arrangement may be adapted to switch between at least the coupled mode and the uncoupled mode in response to a usage signal generated by a usage detection system” as recognized by Artemev (Paragraph 0064).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618   

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618